EXHIBIT 10.29
 
 
ASSIGNMENT
 
(Conn Funding II, L.P.  to Conn Credit I, LP)
 
For value received, on this 30th day of November 2010, in accordance with the
Receivables Purchase Agreement dated as of November 30, 2010 (the “Agreement”),
between the undersigned (the “Seller”) and Conn Credit I, LP (the “Purchaser”),
the Seller does hereby sell, transfer, assign, grant, set over and otherwise
convey to the Purchaser, without recourse, all right, title and interest of the
Seller, in, to and under (i) all Receivables and all payment and enforcement
rights (but not any obligations) to, in and under the related Installment
Contracts and Revolving Charge Account Agreements, all Related Security and
Receivable Files, (ii) all monies due or to become due with respect to the
foregoing received on or after the date hereof, including any Finance Charges
arising in respect thereto, and all collateral security therefor, (iii) all
proceeds of the foregoing, including, without limitation, insurance proceeds
relating thereto, (iv) all Recoveries, (v) all “chattel paper,” “accounts” and
“payment intangibles” (as each such term is defined in Chapter 9 of the Texas
Uniform Commercial Code) and (vi) all present and future claims, demands, causes
and choses in action in respect of any or all of the foregoing and all payments
on or under and all proceeds of every kind and nature whatsoever in respect of
any or all of the foregoing, including all proceeds of the conversion, voluntary
or involuntary, into cash or other liquid property, all cash proceeds, accounts,
accounts receivable, notes, drafts, acceptances, chattel paper, checks, deposit
accounts, insurance proceeds, condemnation awards, rights to payment of any and
every kind and other forms of obligations and receivables, instruments and other
property which at any time constitute all or part of or are included in the
proceeds of any of the foregoing.  The foregoing sale does not constitute and is
not intended to result in any assumption by the Purchaser of any obligation of
the undersigned to the Obligors, insurers or any other Person in connection with
the Receivables, the related Receivable Files, any insurance policies or any
agreement or instrument relating to any of them.
 
This Assignment is made pursuant to and upon the representations, warranties and
agreements on the part of the Seller contained in the Agreement and is to be
governed by the Agreement.
 
Capitalized terms used herein and not otherwise defined shall have the meanings
assigned to them in the Base Indenture dated as of September 1, 2002, between
Seller and Wells Fargo Bank, National Association, as trustee, and, if not
defined therein, the Receivables Purchase Agreement dated as of September 1,
2002, by and among  the Seller, as purchaser, Conn Appliances, Inc., as
originator and seller, and Conn Funding I, L.P., as initial seller.
 
THIS ASSIGNMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF TEXAS WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES.
 


 
 
 

--------------------------------------------------------------------------------

 
 
 
 
IN WITNESS WHEREOF, the undersigned has caused this Assignment to be duly
executed as of the day and year first above written.
 
 



 
CONN FUNDING II, L.P.

 
By:
Conn Funding II GP, LLC,
      its general partner
 
 
 
By:
 
 
/s/ Michael J. Poppe
 
Name:
Michael J. Poppe
  Title:
Vice President and Chief Financial Officer

 
 
 